THREADGILL, Judge.
The appellant challenges his judgments and sentences for two counts of capital sexual battery. We affirm the convictions without comment, but remand for correction of the sentence.
At sentencing, the trial court ordered that the appellant be given credit for any jail time served before sentencing. All relevant documents in the record indicate the appellant *846was incarcerated for 364 days. The appellant’s written sentence allows nine days credit for time served. The state argues the appellant waived this issue by failing to present it to the trial court. The failure to give appropriate credit for time served may be raised on direct appeal even in the absence of an objection in the trial court. Kio v. State, 624 So.2d 744, 748 (Fla. 1st DCA 1993); see also Yohn v. State, 461 So.2d 263 (Fla. 2d DCA 1984). We therefore affirm the judgments and sentences, but remand for correction of the credit given for time served.
FRANK, C.J., and FULMER, J., concur.